                                      FORM 10
                   APPLICATION FOR ACCESS TO INFORMATION UNDER
                 PROTECTIVE ORDER BY EXPERT CONSULTANT OR WITNESS


                       United States Court of Federal Claims
                                                            )
                                                            )
 ______________________________,
 Amazon Web Services                                        )
                                                            )    No. _________
                                                                     1:19-cv-01796-PEC

                                Plaintiff,                  )
                                                            )    Judge___________________
                                                                      Smith
               v.                                           )
                                                            )
 THE UNITED STATES,                                         )
                                                            )
                                Defendant.                  )

                       APPLICATION FOR ACCESS TO INFORMATION UNDER
                    PROTECTIVE ORDER BY EXPERT CONSULTANT OR WITNESS

                                    Independent Consultant
      1. I, the undersigned, am a ____________________                          Self
                                                                         with ________________________         and hereby
apply for access to protected information covered by the Protective Order issued in connection with this
proceeding.
      2. I have been retained by __________________________
                                    Microsoft Corp. / Rogers Joseph O'donnell PC and will, under the direction and control

     Robert Metzger                                                                  Microsoft Corp.
of ____________________________, assist in the representation of __________________________in                         this
proceeding.
      3. I hereby certify that I am not involved in competitive decision making as discussed in U.S. Steel
Corp. v. United States, 730 F.2d 1465 (Fed. Cir. 1984), for or on behalf of any party to this proceeding or
any other firm that might gain a competitive advantage from access to the information disclosed under the
protective order. Neither I nor my employer provides advice or participates in any decisions of such parties
in matters involving similar or corresponding information about a competitor. This means, for example, that
neither I nor my employer provides advice concerning, or participates in decisions about, marketing or
advertising strategies, product research and development, product design or competitive structuring and
composition of bids, offers, or proposals with respect to which the use of protected information could provide
a competitive advantage.
      4. My professional relationship with the party for whom I am retained in this proceeding and its
personnel is strictly as a consultant on issues relevant to the proceeding. Neither I nor any member of my
immediate family holds office or a management position in any company that is a party in this proceeding
or in any competitor or potential competitor of a party.
      5. I have attached the following information:
          a. a current resume describing my education and employment experience to date;
          b. a list of all clients for whom I have performed work within the two years prior to the date of
                this application and a brief description of the work performed;
          c. a statement of the services I am expected to perform in connection with this proceeding;


                                                          2
         d.        a description of the financial interests that I, my spouse, and/or my family has in any entity
                   that is an interested party in this proceeding or whose protected information will be reviewed;
                   if none, I have so stated;
           e. a list identifying by name of forum, case number, date, and circumstances all instances in
                   which I have been granted admission or been denied admission to a protective order, had a
                   protective order admission revoked, or have been found to have violated a protective order
                   issued by an administrative or judicial tribunal; if none, I have so stated; and
           f.           a list of the professional associations to which I belong, including my identification
                        numbers.
      6. I have read a copy of the Protective Order issued by the court in this proceeding. I will comply in
all respects with all terms and conditions of that order in handling any protected information produced in
connection with the proceeding. I will not disclose any protected information to any individual who has not
been admitted under the Protective Order by the court.
      7. For a period of two years after the date this application is granted, I will not engage or assist in the
preparation of a proposal to be submitted to any agency of the United States government for
 enterprise infrastructure cloud when I know or have reason to know that any party to this proceeding, or any
____________________
successor entity, will be a competitor, subcontractor, or teaming member.
      8. For a period of two years after the date this application is granted, I will not engage or assist in the
preparation of a proposal or submission to_____________ nor will I have any personal involvement in any
                                              Washington Headquarters Service


such activity.
      9. I acknowledge that a violation of the terms of the Protective Order may result in the imposition of
such sanctions as may be deemed appropriate by the court and in possible civil and criminal liability.

                                                             ***

     By my signature, I certify that, to the best of my knowledge, the representations set forth above
(including attached statements) are true and correct.

___________________________                              December 23, 2019
                                                          ___________________________
Signature                                                Date Executed
Jeff Tang, Consultant
___________________________
Typed Name and Title
(661) 487-0719
___________________________
Telephone Number
thejefftang@gmail.com
___________________________
E-mail Address

___________________________                              December 23, 2019__________
Signature of Attorney of Record                          Date Executed
Robert S. Metzger__________
Typed Name and Title
202-777-8951______________
Telephone Number
rmetzger@rjo.com____________
E-mail Address




                                                               21
Case 1:19-cv-01796-PEC


                  UNITED STATES COURT OF FEDERAL CLAIMS
                             JEDI BID PROTEST
                 CONSULTANT PROTECTIVE ORDER APPLICATION
                   RESPONSE TO REQUEST FOR INFORMATION
                                JEFF TANG
                             DECEMBER 23, 2019

Response to Request for Information 5(a) (see attached resume)

Response to Request for Information 5(b)
I have not performed work for clients within the two years prior to the date of this
application.

Response to Request for Information 5(c)
Counsel for Microsoft has retained me to review relevant documents and to analyze
proposals and selection criteria. If requested, I may prepare a declaration, report, and/or
testimony related to my analysis.

Response to Request for Information 5(d)
I, my spouse, and my family do not hold financial interests in any entity that is an
interested party in this protest or whose protected material will be reviewed.

Response to Request for Information 5(e)
I have not: 1) been granted admission to a protective order; 2) had admission to a
protective order denied; 3) had a protective order admission revoked; or 4) been found
to have violated a protective order issued by an administrative or judicial tribunal.

Response to Request for Information 5(f)
I am not a member of any professional associations.
                              (661) 487-0719
                                                   Jeffrey Tang
                                                |  jeff@mischief.industries   |  mrjefftang   |  mrjefftang   |  @mrjefftang



Experience
Blackberry Cylance                                                                                                                      Arlington, VA
SENIOR MANAGER OF APPLIED RESEARCH                                                                                                  July 2016 - Present
• Lead a distributed team of researchers to develop effective anti-exploitation capabilities for Windows, macOS, and Linux to protect customers
  from zero-day exploits
• Architected a fully undetectable malware mutation platform to evade antivirus engines to demonstrate competitor weaknesses and validate
  machine learning efficacy
• Researched and developed new techniques for bypassing anti-exploitation mitigations in security software and evading next-gen endpoint
  detection and response (EDR) software
• Provided expert analysis and commentary of new vulnerabilities and security incidents for customers, information security journalists, and
  marketing efforts
VAHNA                                                                                                                              Washington, D.C.
CO-FOUNDER & CHIEF SCIENTIST                                                                                                       Mar 2013 - Jun 2016
• Designed and developed the core security platform using the Agile development model to generate $1MM of revenue within 12 months of the
  founding of the company
• Built a cross-platform (Windows, Mac OS X, Linux) host agent to establish secure network communications, gather telemetry information, and
  perform remediation tasking
• Architected a cloud based data pipeline for ingesting and analyzing large volumes of telemetry data to correlate and identify malicious activity
  in near real-time
• Performed penetration testing/vulnerability assessment for clients to discover network vulnerabilities, determine intrusion vectors, and rec-
  ommend corrective actions
• Conducted an incident response investigation to identify a foreign intelligence actor exfiltrating sensitive data and assisted the FBI with the
  corresponding investigation
• Developed and instructured a variety of beginner to expert level cybersecurity training classes: Advanced Penetration Testing, Assembly for
  Reverse Engineers, Hacking with Python, Basic Malware Analysis
Mantech International                                                                                                                      Vienna, VA
CNO DEVELOPER                                                                                                                       Oct 2011 - Mar 2013
•   Researched tools, techniques, countermeasures, and trends in computer network vulnerabilities, data hiding, network security, and encryption
•   Collaborated with clients and stakeholders to obtain detailed product requirements
•   Provided onsite support and developed resolutions for problems affecting live operations
•   Developed automation for examining file information across a library of hundreds of virtual machines and retrieved recently modified files of
    interest
National Security Agency                                                                                                            NSA/CSS Hawaii
GLOBAL NETWORK EXPLOITATION & VULNERABILITY ANALYST                                                                                Jan 2009 - Sept 2011
• Conducted computer network exploitation operations to enable and collect foreign intelligence in support of national security requirements
  including computer network operations (CNO) related military targeting support and U.S. Government computer network attack efforts
• Engineered a web application to enable and track shared resources across the global enterprise and provide accounting logs/usage metrics
• Detected malware through memory and file system forensics and identified capabilities
• Served as a subject matter expert in computer network exploitation tools and techniques and provided computer network operations training
  to teammates
• Created a technical assessment for potential hires to gauge technical proficiency in operating systems, computer networks, and programming
• Wrote numerous scripts to automate processes and streamline operations to reduce the number of hours spent per day on routine procedures


Education
University of Virginia - Darden School of Business                                                                                      Arlington, VA
MASTER OF BUSINESS ADMINISTRATION                                                                                                  Aug 2019 - May 2021


Eastern Michigan University                                                                                                              Ypsilanti, MI
MASTER OF SCIENCE IN OFFENSIVE COMPUTER SECURITY                                                                                    Jun 2010 - Apr 2012


University of California, Berkeley                                                                                                       Berkeley, CA
BACHELOR OF SCIENCE IN ELECTRICAL ENGINERING & COMPUTER SCIENCE                                                                    Aug 2005 - Dec 2008




NOVEMBER 13, 2019                                                 JEFFREY TANG · RESUME                                                               1
